Action to foreclose a mortgage on certain real property in Queens County as a consequence of a default in the payment of an installment of principal. Judgment for the plaintiffs unanimously affirmed, with costs. The acceleration clause in the mortgage is not*in the statutory form or similar thereto. The parties have agreed upon an expression of intention that limits the period of grace to a default in the payment of interest, and accords no period of grace to a default in the payment of an installment of principal when due. (Graf v. Hope Bldg. Corp., 254 N. Y. 1; Albertina Realty Co. v. Rosbro Realty Corp., 258 N. Y. 472, 475, 477.) Present — Nolan, P. J., Cars-well, Johnston, Adel and Sneed, JJ.